Exhibit 10.2

LOGO [g120311ex10_2pg001.jpg]

November 17, 2010

Board of Directors

C/O Lewis F. Mallory, Jr., Chairman

Cadence Financial Corporation

301 East Main Street

P.O. Box 1187

Starkville, Mississippi 39760-1 187

Dear Board Members:

Regarding the Written Agreement (WA) executed today by the board of directors of
Cadence Financial Corporation, Starkville, Mississippi (Cadence) and the Federal
Reserve Bank of St. Louis, pursuant to Provision 13 of the WA, Cadence is hereby
granted an extension of time to submit certain plans and projections required by
the agreement. Specifically, Cadence is granted an extension to February 28,
2011, to submit a Capital Plan (Provision 4), Cash Flow Projections (Provision
6), and Earnings Plan and Budget (Provision 7). Granting this extension is
intended to provide Cadence’s proposed new owner sufficient time to participate
in the development and implementation of the required plans and projections.

If you have any questions, please contact me at 314-444-8440, or Assistant Vice
President Scott B. Smith at 314-444-8836.

 

Sincerely,

/s/ Timothy A. Bosch

Timothy A. Bosch Vice President